DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
obtaining an adjustment target of the switching speed
determining the first and/or second resistance value(s)
controlling the operation of said MOSFET according to the adjusted resistance value.
the obtaining and determining steps of claim 4 and 5
adjustable resistors of claim 7
first and second adjustment targets of claims 9 and 10
 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 (and by dependence 2-7) requires obtaining an adjustment target of the switching speed, determining one or more resistance values and controlling the operation of said MOSFET according to an adjusted resistance value.  Similarly, claim 8 (and by dependence, 9-10) requires a target acquisition module, resistance determination module, and an operation control module.  
These limitations are described using only generic boxes in Figures 4-5 which fail to teach how these elements would be connected to the MOSFET of claims 1 and 8 as well as Figure 1.  Furthermore, the Specification fails to teach how one of ordinary skill obtains an adjustment target (e.g., received at an input terminal or manually set by a user), what said adjustment target is (e.g., a time range in seconds, a set value in seconds, a selected one of a plurality of predetermined time values within a range, etc), how the first resistance value and/or the second resistance value is determined based on the adjustment target (e.g., by an equation defining the relationship between resistances and desired switching speed) and how the operation of the MOSFET is controlled according to the adjusted resistance value(s).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, it is unclear what is meant by “to the grid of said MOSFET.”  For the purposes of examination, Examiner will interpret all instances of “grid” in the claims as “gate.”
Claim 1 recites the limitation "the grid resistor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the emitter resistor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the source resistor" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the collector resistor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the adjustment target" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first resistance value" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second resistance value" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the adjusted resistance value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For claim 8, it is unclear what is meant by “to the grid of said MOSFET.”  For the purposes of examination, Examiner will interpret all instances of “grid” in the claims as “gate.”
Claim 8 recites the limitation "the grid resistor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the emitter resistor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the source resistor" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the collector resistor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the adjustment target" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first resistance value" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second resistance value" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the adjusted resistance value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peto (WO 2019/021159).
For claim 1, Peto teaches a switching speed adjustment method (Figure 43) for MOSFET (Q3), is characterized in that, said MOSFET is connected to a drive switch (Q, Q2), the collector of said drive switch (bottom terminal of Q) is connected to the gate of said MOSFET (as understood by examination of Figure 43) through a collector resistor (R3), the emitter of said drive switch (bottom terminal of Q2) is grounded (via VB, as understood by examination of Figure 43), and the collector of said drive switch is connected to the source of said MOSFET (via R2 and Q2), the drain of said MOSFET is connected (via the unlabeled capacitor) to a current source (Q, R1), said method comprises: 
obtaining the adjustment target of the switching speed for said MOSFET (current limited mode, as explained below), 
determining the first resistance value of said emitter resistor and/or the second resistance value of said collector resistor based on said adjustment target (collector resistor value R3, as explained below).
controlling the operation of said MOSFET according to the adjusted resistance value (as explained below).
It is noted that Peto teaches in their description of Figure 43 that:
“In order to be able to start the resonant operation of Q3 in a resonant power control application it is necessary to be able to slowly turn on Q3 once at the beginning of the cycle, see Figure 25 and Figure 26. A fast turn on, with a significant voltage across the drain-source junction of Q3, is problematical because a large current flows from the resonant shunt capacitance C5, in position as shown in Figure 34, into the switch Q3. This large current can cause damage to Q3. The solution to this is to turn Q3 on in a current limited mode. One way this is done is by introducing a limited current, set by R3, (with Q1 off) into the input terminal of Q3 and using the reverse transfer capacitance Crss to limit the dV/dt across the shunt capacitor C5.  Referring again to Figures 36 and Figure 40 it is appreciated that the circuits may be employed to operate the switch control circuit (Figure 40) using the resonant gate drive. By operating the circuit such that during a first interval of a charge/discharge cycle an amount of energy (E1 ) is stored in inductor L2; and during a subsequent interval of the cycle, a smaller amount of energy (E2) is discharged from the inductor (L2), into a negative power supply (C6, Figure 36), it is apparent that (because E1 is greater than E2) there is sufficient charge difference to generate a small excess negative voltage which could be used to ensure correct switching of Q3.”
Peto fails to distinctly disclose:
the collector of said drive switch is connected to the gate of said MOSFET through a gate resistor, 
the emitter of said drive switch is grounded through an emitter resistor, 
an end of a source resistor is connected to the source of said MOSFET, the collector of said drive switch is also connected to the source resistor through the collector resistor, the other end of said source resistor is connected to the source of said MOSFET
and the collector of said drive switch is also connected to the source resistor through the collector resistor.
Examiner takes official notice that it is notoriously old and well-known to add resistors within a signal path to change to change the resistance value at a node in the signal line.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement a gate resistor, source resistor and emitter resistor as claimed since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  Furthermore, determining the resistance values as claimed merely involves the discovery of an optimum value of a result effective variable (optimal resistance in a signal path) which has been held as involving only routine skill in the art.  In re Boesch, 617 F.2d 272, 105 USPQ 215 (CCPA 1980).
For claim 2, the modified version of Peto as defined above further teaches determining the first resistance value of said emitter resistor and/or the second resistance value of said collector resistor based on said adjustment target, said method further comprises: 
a first adjustment target for adjusting the turn-on speed and determining the first resistance value of said emitter resistor based on said first adjustment target, and/or a second adjustment target for adjusting the turn-off speed and determining the second resistance value of said collector resistor based on said second adjustment target (as explained in the rejection of claim 1 above and as understood by examination of the Figures).
For claim 3, the modified version of Peto as defined above further teaches:
the turn-on speed indicated by said first adjustment target is negatively correlated with said first resistance value, the turn-off speed indicated by said second adjustment target is negatively correlated with said second resistance value (as explained in the rejection of claim 1 above and as understood by examination of the Figures).
For claim 4, the modified version of Peto as defined above further teaches that said method of determining the first resistance value of said emitter resistor based on said first adjustment target, comprises: obtaining the first corresponding relationship between the turn-on speed and the resistance value of said emitter resistor, determining the first resistance value corresponding to the turn-on speed that is indicated by said first adjustment target, according to said first corresponding relationship (inherently met since claim 1 does not require determining the first resistance value of said emitter resistor based on said first adjustment target).
For claim 5, the modified version of Peto as defined above further teaches that said method of determining the second resistance value of said collector resistor based on said second adjustment target, comprises: 
obtaining the second corresponding relationship between the turn-off speed and the resistance value of said collector resistor, 
determining the second resistance value corresponding to the turn-off speed that is indicated by said second adjustment target, according to said second corresponding relationship (as explained in the rejection of claim 1 above and as understood by examination of the Figures).
For claim 6, the modified version of Peto as defined above further teaches that:
said drive switch can be made of PNP-type triode (Q, as understood by examination of Figure 43).
For claim 7, the modified version of Peto as defined above further teaches that:
said emitter resistor and said collector resistor can be adjustable resistors (R3 is capable of being implemented as an adjustable resistor, as understood by examination of Figure 43).
For claim 8, Peto teaches a switching speed adjustment device (all of Figure 43 except for Q3) for MOSFET (Q3), is characterized in that, said MOSFET is connected to a drive switch (Q, Q2), the collector of said drive switch (bottom terminal of Q) is connected to the gate of said MOSFET (as understood by examination of Figure 43) through a collector resistor (R3), the emitter of said drive switch (bottom terminal of Q2) is grounded (via VB, as understood by examination of Figure 43), and the collector of said drive switch is connected to the source of said MOSFET (via R2 and Q2), the drain of said MOSFET is connected (via the unlabeled capacitor) to a current source (Q, R1), said device comprises: 
a target acquisition module for obtaining the adjustment target of the switching speed for said MOSFET (current limited mode, as explained below), 
a resistance determination module for determining the first resistance value of said emitter resistor and/or the second resistance value of said collector resistor based on said adjustment target (collector resistor value R3, as explained below).
an operation control module for controlling the operation of said MOSFET according to the adjusted resistance value (as explained below).
It is noted that Peto teaches in their description of Figure 43 that:
“In order to be able to start the resonant operation of Q3 in a resonant power control application it is necessary to be able to slowly turn on Q3 once at the beginning of the cycle, see Figure 25 and Figure 26. A fast turn on, with a significant voltage across the drain-source junction of Q3, is problematical because a large current flows from the resonant shunt capacitance C5, in position as shown in Figure 34, into the switch Q3. This large current can cause damage to Q3. The solution to this is to turn Q3 on in a current limited mode. One way this is done is by introducing a limited current, set by R3, (with Q1 off) into the input terminal of Q3 and using the reverse transfer capacitance Crss to limit the dV/dt across the shunt capacitor C5.  Referring again to Figures 36 and Figure 40 it is appreciated that the circuits may be employed to operate the switch control circuit (Figure 40) using the resonant gate drive. By operating the circuit such that during a first interval of a charge/discharge cycle an amount of energy (E1 ) is stored in inductor L2; and during a subsequent interval of the cycle, a smaller amount of energy (E2) is discharged from the inductor (L2), into a negative power supply (C6, Figure 36), it is apparent that (because E1 is greater than E2) there is sufficient charge difference to generate a small excess negative voltage which could be used to ensure correct switching of Q3.”
Peto fails to distinctly disclose:
the collector of said drive switch is connected to the gate of said MOSFET through a gate resistor, 
the emitter of said drive switch is grounded through an emitter resistor, 
an end of a source resistor is connected to the source of said MOSFET, the collector of said drive switch is also connected to the source resistor through the collector resistor, the other end of said source resistor is connected to the source of said MOSFET
and the collector of said drive switch is also connected to the source resistor through the collector resistor.
Examiner takes official notice that it is notoriously old and well-known to add resistors within a signal path to change to change the resistance value at a node in the signal line.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement a gate resistor, source resistor and emitter resistor as claimed since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  Furthermore, determining the resistance values as claimed merely involves the discovery of an optimum value of a result effective variable (optimal resistance in a signal path) which has been held as involving only routine skill in the art.  In re Boesch, 617 F.2d 272, 105 USPQ 215 (CCPA 1980).
For claim 9, the modified version of Peto as defined above further teaches that said resistance determination module is used for the adjustment target, said adjustment target comprises: 
a first adjustment target for adjusting the turn-on speed to determine the first resistance value of said emitter resistor, and/or a second adjustment target for adjusting the turn-off speed to determine the second resistance value of said collector resistor (as explained in the rejection of claim 8 above and as understood by examination of the Figures).
For claim 10, the modified version of Peto as defined above further teaches that the turn-on speed indicated by said first adjustment target is negatively correlated with said first resistance value, the turn-off speed indicated by said second adjustment target is negatively correlated with said second resistance value  (as explained in the rejection of claim 8 above and as understood by examination of the Figures).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849